                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

MALEEHA AHMAD, et al.,                            )
                                                  )
            Plaintiffs,                           )
                                                  )
      vs.                                         )          Case No. 4:17 CV 2455 CDP
                                                  )
CITY OF ST. LOUIS, MISSOURI,                      )
                                                  )
            Defendant.                            )

                          MEMORANDUM AND ORDER TO SHOW CAUSE

       Having reviewed plaintiffs’ amended motion for an order to show cause why St. Louis

County should not be held in contempt for failing to respond to a validly issued subpoena served

upon it by plaintiffs in this case on March 18, 2019 and attached as Exhibit 1 to the Amended

Motion for Order to Show Cause [Doc. # 178-1] (“the Subpoena”),

       IT IS HEREBY ORDERED that plaintiffs’ Amended Motion for Show Cause Order

[178] is granted, and St. Louis County shall show cause in writing, not later than 14 days from

the date of this Order, why it should not be held in contempt for failing to timely respond to the

Subpoena in compliance with Federal Rule of Civil Procedure 45(e) or for failing to timely move

to quash or modify the Subpoena under Federal Rule of Civil Procedure 45(d). Plaintiffs shall

forthwith serve a copy of this Memorandum and Order to Show Cause upon St. Louis County

and file an affidavit of compliance attesting to the same.

       IT IS FURTHER ORDERED that the Motion for Order to Show Cause [177] is denied

as moot.



                                              CATHERINE D. PERRY
                                              UNITED STATES DISTRICT JUDGE
Dated this 18th day of June, 2019.
